ORDER
PER CURIAM
AND NOW, this 30th day of November, 2016, the Application for Leave to File Original Process and the Petition for Writ of Mandamus are DISMISSED. See Commonwealth v. Ali, 10 A.3d 282 (Pa. 2010) (explaining that hybrid representation is not permitted). The Prothonotary is DIRECTED to forward the filings to counsel of record.
It is noted that Petitioner’s PCRA petition has been pending before the Court of Common Pleas of Philadelphia County for more than two years.
The Prothonotary is DIRECTED to serve a copy of this order on the President Judge of the Court of Common Pleas of Philadelphia County.